         Case 3:01-cr-07018-H Document 9 Filed 05/10/21 PageID.62 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                  )        Case No. 01CR7018-H
                                                )
11                              Plaintiff,      )
                                                )        ORDER DENYING
                         v.                     )        DEFENDANT’S REQUEST
12                                              )
                                                )        TO REMOVE WARRANT OR
13   CHRISTOPHER STEVEN BUTLER,                 )
                                                )        REINSTATE SUPERVISED
14                              Defendant.      )        RELEASE
                                                )
15                                              )
16
17         Pending before the Court is Defendant Christopher Steven Butler’s
18   (“Defendant”) request to remove the pending warrant for violating the terms of his
19   federal supervised release or, in the alternative, reinstate his term of federal supervised
20   release. (Doc. No. 8.) A petition to revoke the term of his supervised release is currently
21   pending before this Court and the Defendant is currently in state custody serving a state
22   court sentence. (Doc. Nos. 2 and 3)
23         The Court declines to vacate the arrest warrant and declines to reinstate
24   supervised release while the Defendant is serving his state court sentence. United States
25   v. Garrett, 253 F.3d 443, 450 (9th Cir. 2001) (“[A] district court may, in accordance
26   with § 3583(i), postpone the federal adjudication of matters arising before the expiration
27   of that [supervised release] term until after the defendant is released from state
28   custody.”); See also United States v. Esqueda-Ceras, No. 3:07-CR-00131-KI, 2017 WL
                                                -1-
         Case 3:01-cr-07018-H Document 9 Filed 05/10/21 PageID.63 Page 2 of 2



 1   558004, at *2 (D. Or. Feb. 10, 2017) (King, J.) (“[T]he Court may await a defendant's
 2   release from state custody to adjudicate the violation of defendant's supervised release
 3   rather than writ him out of state custody.”); Tripp v. Lombardo, No.
 4   217CV02385JCMGWF, 2018 WL 3078749, at *2 (D. Nev. June 21, 2018) (Mahan, J.)
 5   (An inmate “cannot compel federal authorities to writ him out of state custody into
 6   federal custody on the violator warrant, and he cannot compel the holding of a
 7   revocation hearing in federal court before his state custody is concluded.”).
 8         Accordingly, the Court DENIES the Defendant’s request to vacate the pending
 9   arrest warrant or to reinstate supervised release during the service of his state court
10   sentence. At the appropriate time when the Defendant is transferred into federal custody
11   to answer the pending petition to revoke his supervised release term, the Defendant may
12   ask the Court to take into account, in determining the appropriate sanction, the time he
13   spent in state custody.
14         The Clerk is directed to send a copy of this order to the Defendant.
15         IT IS SO ORDERED.
16         DATED: May 10, 2021              ________________________________
                                            HONORABLE MARILYN L. HUFF
17
                                            UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                               -2-
